ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUS VICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO
(NOUVELLE REQUETE: 2002)

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 10 JUILLET 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO
(NEW APPLICATION: 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO v. RWANDA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 10 JULY 2002
Mode officiel de citation:
Activités armées sur le territoire du Congo (nouvelle requéte: 2002)
(République démocratique du Congo c. Rwanda), mesures conservatoires,
ordonnance du 10 juillet 2002, C.J. Recueil 2002, p. 219

Official citation:

Armed Activities on the Territory of the Congo (New Application: 2002)
(Democratic Republic of the Congo v. Rwanda), Provisional Measures,
Order of 10 July 2002, 1 C.J. Reports 2002, p. 219

 

N° de vente:
ISSN 0074-4441 Sales number 848
ISBN 92-1-070952-7

 

 

 
10 JUILLET 2002

ORDONNANCE

ACTIVITES ARMEES SUR LE TERRITOIRE
DU CONGO (NOUVELLE REQUETE: 2002)

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ARMED ACTIVITIES ON THE TERRITORY
OF THE CONGO (NEW APPLICATION: 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO vy. RWANDA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

10 JULY 2002

ORDER
219

INTERNATIONAL COURT OF JUSTICE

YEAR 2002 2002
10 July
General List
10 July 2002 No. 126

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO
(NEW APPLICATION: 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO v. RWANDA):

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges RANJEVA,
HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS,
PARRA-ARANGUREN, KOONMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, ELARABY; Judges ad hoc DuGARD, MAVUNGU;
Registrar COUVREUR.

The International Court of Justice,
Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73 and 74 of the Rules of Court,

Makes the following Order:

1. Whereas, by an Application filed in the Registry of the Court on
28 May 2002, the Democratic Republic of the Congo (hereinafter “the
Congo”) instituted proceedings against the Rwandese Republic (herein-

4
ARMED ACTIVITIES (ORDER 10 VII 02) 220

after “Rwanda”) in respect of a dispute concerning “massive, serious and
flagrant violations of human rights and of international humanitarian
law” alleged to have been committed “in breach of the ‘Internationa! Bill
of Human Rights’, other relevant international instruments and manda-
tory resolutions of the United Nations Security Council”; and whereas in
the Application the Congo states that “[the] flagrant and serious viola-
tions [of human rights and of international humenitarian law]” of which
it complains “result from acts of armed aggression perpetrated by Rwanda
on the territory of the Democratic Republic of the Congo in flagrant
breach of the sovereignty and territorial integrity [of the latter], as guar-
anteed by the United Nations and OAU Charters”:

2. Whereas in this Application the Congo recalls that it has made a
declaration recognizing the compulsory jurisdiction of the Court in
accordance with Article 36, paragraph 2, of the Siatute of the Court; and
whereas it states that the Rwandan Government ‘has made no such dec-
laration of any sort”; whereas in the Application the Congo, referring to
Article 36, paragraph 1, of the Statute, relies, in order to found the juris-
diction of the Court, on Article 22 of the International Convention on
the Elimination of All Forms of Racial Discrimination of 7 March 1966
(hereinafter the “Convention on Racial Discrimination”), Article 29,
paragraph 1, of the Convention on the Elimination of All Forms of Dis-
crimination against Women of 18 December 1979 (hereinafter the “Con-
vention on Discrimination against Women”), Article IX of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide of
9 December 1948 (hereinafter the “Genocide Convention”), Article 75 of
the Constitution of the World Health Organizaticn of 22 July 1946 (here-
inafter the “WHO Constitution”), Article XIV, piragraph 2, of the Con-
stitution of the United Nations Educational, Scientific and Cultural
Organization of 16 November 1945 (hereinafter the “Unesco Constitu-
tion”) (as well as Article 9 of the Convention on the Privileges and
Immunities of the Specialized Agencies of 21 November 1947, which is
“also applicable to Unesco”), Article 30, paragraph 1, of the Convention
against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment of 10 December 1984 (hereinafter the “Convention against
Torture”), and Article 14, paragraph 1, of the Montreal Convention for
the Suppression of Unlawful Acts against the Safety of Civil Aviation of
23 September 1971 (hereinafter the “Montreal Convention”);

3. Whereas in its Application the Congo furthermore maintains that
the Vienna Convention on the Law of Treaties of 23 May 1969 gives the
Court jurisdiction to settle disputes arising from the violation of peremp-
tory norms (jus cogens) in the area of human rights, as those norms are
reflected in a number of international instruments;

4. Whereas in its Application the Congo contends that Rwanda has
been guilty of “armed aggression” from August 1998 up to the present;
and whereas it maintains that the occupation by Rwandan troops of “a

5
ARMED ACTIVITIES (ORDER 10 VII 02) 221

significant part of the eastern [territory]” of the Congo has involved
“large-scale massacres” in Sud-Kivu, in the province of Katanga and in
Orientale Province, “rape and sexual assault of women”, “murders and
abductions of political figures and human rights activists”, “arrests,
arbitrary detentions, inhuman and degrading treatment”, “systematic
looting of public and private institutions [and] theft of property of the
civilian population”, “human rights violations committed by the invading
Rwandan troops and their ‘rebel’ allies in the major cities in the eastern
[territory]” of the Congo, as well as “destruction of fauna and flora”
of the country; and whereas in this Application the Congo refers to
breaches of international law that Rwanda is alleged to have committed
in respect of the various treaties, conventions #nd rules of customary
law which it cites;

5. Whereas the Congo adds that, by its Application, it

“seeks to secure the earliest possible cessation of the acts of which it
is a victim involving serious human rights violations in respect of its
people, which constitute a grave threat to peace and security in cen-
tral Africa generally and in the Great Lakes region in particular”,

and “also seeks reparation for acts of intentional destruction and looting,
and the restitution of national property and rescurces appropriated for
the benefit of Rwanda”;

6. Whereas at the close of its Application the Congo submits as follows:

“Accordingly, while reserving the right to supplement and elabo-
rate upon this request in the course of the proceedings, the Demo-
cratic Republic of the Congo requests the Court to:

Adjudge and declare that:

(a) Rwanda has violated and is violating the United Nations Charter
(Article 2, paragraphs 3 and 4) by violating the human rights which
are the goal pursued by the United Nations through the mainte-
nance of international peace and securi:y, as well as Articles 3
and 4 of the Charter of the Organization of African Unity;

(6) Rwanda has violated the International Bill of Human Rights,
as well as the main instruments protecting human rights, includ-
ing, inter alia, the Convention on the Elimination of Discrimi-
nation against Women, the International Convention on the
Elimination of All Forms of Racial Discrimination, the Con-
vention against Torture and Other Cruel, Inhuman or Degrad-
ing Treatment or Punishment, the Convention on the Preven-
tion and Punishment of the Crime of Genocide of 9 December
1948, the Constitution of the WHO, the Constitution of Unesco;

{c) by shooting down a Boeing 727 owned by Congo Airlines on
9 October 1998 in Kindu, thereby causing the death of 40 civil-
ians, Rwanda also violated the Unitec Nations Charter, the

6
ARMED ACTIVITIES (ORDER 10 VII 02) 222

Convention on International Civil Aviation of 7 December
1944 signed at Chicago, the Hague Convention for the Suppres-
sion of Unlawful Seizure of Aircraft of 16 December 1970 and
the Montreal Convention for the Suppression of Unlawful Acts
against the Safety of Civil Aviation of 23 September 1971;

(d) by engaging in killing, massacring, rape, throat-slitting, and
crucifying, Rwanda is guilty of genocide against more than
3,500,000 Congolese, including the victims of the recent
massacres in the city of Kisangani, and has violated the sacred
right to life provided for in the Universa Declaration of Human
Rights and in the International Covenant on Civil and Political
Rights, the Convention on the Prevention and Punishment of
the Crime of Genocide and other relevant international legal
instruments.

In consequence, and in accordance with the international legal
obligations referred to above, to adjudge and declare that:

(1) all Rwandan armed forces at the root of the aggression shall
forthwith quit the territory of the Democratic Republic of the
Congo, so as to enable the Congolese people to enjoy in full
their rights to peace, to security, to their resources and to devel-
opment;

(2) Rwanda is under an obligation to procure the immediate,
unconditional withdrawal of its armed forces and the like from
Congolese territory;

(3) the Democratic Republic of the Congo is entitled to compensa-
tion from Rwanda for all acts of looting. destruction, slaughter,
removal of property or persons and other acts of wrongdoing
imputable to Rwanda, in respect of which the Democratic
Republic of the Congo reserves the right to establish a precise
assessment of the prejudice at a later date, in addition to resti-
tution of the property removed.

It also reserves the right in the course of the proceedings to claim
other injury suffered by it and its people”;

7. Whereas on 28 May 2002, after filing its Application, the Agent of
the Congo submitted a request for the indication of provisional measures
relying on Article 41 of the Statute of the Court and Articles 73 and 74 of
its Rules:

8. Whereas, in support of its request for the indication of provisional
measures, the Congo notes

“continuing grave, flagrant, large-scale acts of torture, cruel, inhuman
or degrading punishment or treatment, genocide, massacre, war
crimes and crimes against humanity, discrimination, violation of the
rights of women and children, and the plundering of resources,
committed on the territory of the Democratic Republic of the Congo

7
ARMED ACTIVITIES (ORDER 10 VII 02) 223

following the armed aggression against and on its territory and
the illegal occupation of a large part of that territory by Rwandan
regular forces” ;

whereas according to the Congo “[t]he above-mentioned acts are due to
the continuation and aggravation of the armed aggression against and on
the territory of the DRC”; and whereas according to the Congo, the
request for the indication of provisional measures

“is justified by the fact that, in addition tc the flagrant, massive,
grave violations and breaches set out in the Application instituting
proceedings, further acts of wrongdoing have been committed by
Rwanda, aggravating the violations of the lawful rights of the DRC
and of its population and constituting grave violations of specific
international legal instruments concerning human rights and inter-
national humanitarian law”;

9. Whereas in this request for the indication cf provisional measures
the Congo relies on the grounds for the jurisdiction of the Court cited in
its Application (see paragraphs 2 and 3 above);

10. Whereas in its request for the indication cf provisional measures
the Congo notes,

“(ijn addition to the numerous heinous crimes perpetrated by
Rwanda as set out in the Application instituting proceedings . . .
[that] the massacres (begun in August 1998) have continued since
January 2002 up to the present time, despite r umerous resolutions of
the Security Council of the United Nations and of its Commission
on Human Rights”;

whereas it refers to the “flagrant violation of the E usaka Ceasefire Agree-
ment”, “mass killings”, “massive grave and flagrant violations of human
rights”, “abductions”, as well as “the infliction of cruel, inhuman and
degrading treatment on the population”; whereas it observes that “[t]he
decimation is likely to become total, following fresh deployments of
Rwandan troops since 22 May 2002 for the purpose of achieving a

further genocide”; and whereas it refers to

“[njumerous sources, including churches, human rights NGOs and
MONUC,, reporting] the grave human rights violations perpetrated
by the rebel troops of the RCD [and] by the occupying forces of the
RPA in the course of these incidents” ;

11. Whereas in the request for the indication of provisional measures
the Congo contends that “to fail to make an immediate order for the
measures sought would have humanitarian consequences which could
never be made good again . . . in the short term or in the long term”;
whereas it adds that

“recent pleas, reports and resolutions by the principal organs of the
United Nations, which show how the continuing conflict in the

8
ARMED ACTIVITIES (ORDER 10 VII 02) 224

Democratic Republic of the Congo is causing massive human rights
violations, insist on the urgency of securing the departure of
Rwandan forces from Congolese territory and the cessation of the
massacres, killings and acts of oppression against the population”;

whereas in this connection it cites United Nations Security Council reso-
lution 1304 (2000) of 16 June 2000;
12. Whereas the Congo adds that

“the Court is accordingly requested to order appropriate measures
with a view, inter alia, to permitting the implementation of . . . reso-
lution [2000/14] of the United Nations Commission on Human
Rights[, adopted on 19 April 2002,] to taking account of the urgency
of the situation and to preventing it becoming both irreparable
(which, in many respects, it already has) and irreversible” ;

13. Whereas at the close of its request the Congo states:

“In consequence of the continuation and aggravation of the fla-
grant massive violations by Rwanda of general and customary inter-
national law, in particular of the above-ment:oned Conventions and
Charters, and pending the Court’s decision on the merits and in
order to prevent irreparable harm being caused to its lawful rights
and to those of its population as a result of the occupation of part of
its territory by Rwandan forces, the Democratic Republic of the
Congo, with a view to putting an end to present evils and averting
the worst, requests the Court to order the following provisional
measures:

1. That Rwanda, its agents and auxiliaries be required forthwith
to cease and desist from:

The war of aggression in and against the DRC and the occupation
of its territory, the said war being the source and cause of all of the
massive, grave and flagrant violations of human rights and of inter-
national humanitarian law:

— all violations of the sovereignty, territorial integrity or political
independence of the Democratic Republic of the Congo, includ-
ing all intervention, direct and indirect, in the internal affairs of
the Democratic Republic of the Congo:

— all use of force, direct or indirect, overt or covert, against the
Democratic Republic of the Congo and ail threats of use of force
against the Democratic Republic of the Congo and its peoples:

— the continuing siege of centres of civil population, in particular
Kisangani (demilitarization demanded by numerous resolutions
of the United Nations Security Council), and of other towns
invaded by Rwandan forces;

— acts which result in the civil population of the Democratic

9

 
ARMED ACTIVITIES (ORDER 10 VII 02) 225

Republic of the Congo being deprived cf foodstuffs and having
difficult and inhuman living conditions inflicted upon them:

— the indiscriminate and savage devastation . . . of towns, districts,
villages and religious institutions in the Democratic Republic of
the Congo, above all in territory occupied by their forces;

— murder, summary execution, torture, rape and the detention of
the Congolese peoples, the plundering of the resources of the
Democratic Republic of the Congo.

2. That the Court recognize that the Democratic Republic of the
Congo has an inalienable sovereign right:

— to demand that its territorial integrity be guaranteed and
respected;

— to demand of the United Nations that Rwandan forces forthwith
unconditionally vacate its territory, in accordance with the
Charter and with the relevant resolutions of the United Nations
Security Council, in order to enable its population to have full
enjoyment of its rights;

— to enjoy its natural resources in accordance with resolution 1803
(XVII) of 14 December 1962 of the United Nations General
Assembly ;

— to defend itself and to defend its people, .n exercise of its right of
self-defence pursuant to Article 51 of the United Nations Char-
ter and to customary international law, for so long as it shall
continue to suffer aggression at the hands inter alia of Rwanda,
the cost of which in human lives is increasing daily.

3. In order to prevent irreparable harm, tiie Democratic Republic
of the Congo asks the Court to adjudge and declare that:

— Rwanda has violated, and is violating, gravely, flagrantly and on
a massive scale, the Convention against Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment, in particular
by intentionally inflicting torture and acute suffering and pain,
both physical and mental, on a major part of the Congolese
people; the United Nations Charter, the OAU Charter, the
International Bill of Human Rights and all the other relevant
legal instruments relating to human rights and international
humanitarian law;

— Rwanda must put an end to acts prohibited by the Convention
on the Prevention and Punishment of the Crime of Genocide, in
particular the destruction, in whole or in part, of Congolese
national or ethnic groups; the murde~ and assassination of
members of such groups, the grave violations of their physical
or mental integrity, the intentional inflict on on members of such
groups of conditions of life calculated to bring about their physi-
cal destruction in whole or in part; the deportation of children,

10

 
ARMED ACTIVITIES (ORDER 10 VII 02) 226

the systematic use of rape and the deliberate spread of HIV
among Congolese women;

Rwanda must put an end to acts prohibited by the International
Convention on the Elimination of All Forms of Racial Discrimi-
nation, and in particular the restrictions aimed at persons belong-
ing to national or ethnic groups specific 10 the DRC; [to] acts of
non-recognition or nullification of their f indamental rights, such
as the right to life, the right to physical and mental integrity, the
right to education, etc. ;

Rwanda must put an end to acts covered by the terms of the
Convention on the Elimination of All Forms of Discrimination
against Women, in particular the right to life, to physical and
mental integrity, to dignity, to health, .. .;

Rwanda must put an end to acts con‘rary to its obligations
deriving from its membership of the WHO and to attacks on the
physical and mental health of the Congclese people;

Rwanda must put an end to all acts of direct and indirect aggres-
sion against the DRC; to all use of force, direct or indirect,
against the DRC, the fundamental cause of all the flagrant, mas-
sive and grave violations of the above-inentioned Conventions
being linked to the persistent grave breaches of the sovereignty,
territorial integrity and independence of the DRC;

Rwanda must pay to the DRC, in the latter’s own right and as
parens patriae of its citizens, fair and just reparation on account
of the injury to persons, property, the economy and the environ-
ment as a result of the above-mentiored violations of inter-
national law, the amount of which shall be determined by the
Court. The Democratic Republic of the Congo reserves the right
to submit to the Court a precise estimats of the damage caused
by Rwanda.

May it please the Court, in order to preserve the lawful rights
and resources of the Congo and its people: — to order an
embargo on the delivery of arms to Rwanda, a freeze on all
military assistance and other aid and an embargo on gold,
diamonds, coltan and other resources and assets derived from
the systematic plunder and illegal exploitation of the wealth of
the DRC lying within its occupied part;

the rapid installation of a force to separate the combatants and
impose peace along the frontiers of the DRC with Rwanda and
with the other belligerent parties;

in addition to the above-mentioned provisional measures, to
indicate also, pursuant to Article 41 of its Statute and Articles 73
to 75 of its Rules, such other measures as the circumstances may
require in order to preserve the lawful rights of the DRC and its
people and to prevent the aggravation or extension of the dis-
pute”;

1]

 
ARMED ACTIVITIES (ORDER 10 VII 02) 227

14. Whereas, immediately after the filing of the Application and the
request for the indication of provisional measures, the Registrar, in
accordance with Article 38, paragraph 4, and Art:cle 73, paragraph 2, of
the Rules of Court, transmitted certified copies thereof to the Rwandan
Government; and whereas the Registrar also informed the United Nations
Secretary-General thereof;

15. Whereas by letters dated 28 May 2002, the Registrar informed the
Parties that the President had fixed 13 June 2002 as the date for the open-
ing of the oral proceedings provided for in Article 74, paragraph 3, of the
Rules of Court, during which they could presen their observations on
the request for the indication of provisional measures;

16. Whereas, pending the notification under Article 40, paragraph 3,
of the Statute and Article 42 of the Rules of Court, by transmittal of the
printed text of the Application, in the two official anguages of the Court,
to all States entitled to appear before the Court, the Registrar, on 30 May
2002, informed those States of the filing of the Application and of its sub-
ject-matter, and of the request for the indication of provisional measures;

17. Whereas, since the Court includes upon the Bench no judge of the
nationality of the Parties, each of them proceeded. in exercise of the right
conferred upon it by Article 31, paragraph 3, of the Statute, to choose a
judge ad hoc in the case; for this purpose the Congo chose Mr. Jean-
Pierre Mavungu, and Rwanda chose Mr. Christopher John Robert
Dugard;

18. Whereas at the public hearings held on 13 and 14 June 2002 oral
observations were submitted on the request for the indication of provi-
sional measures:

On behalf of the Congo:
by H.E. Mr. Jacques Masangu-a-Mwanza, A zent,
H.E. Mr. Alphonse Ntumba Luaba Lumu,

Mr. Lwamba Katansi,
Mr. Pierre Akele Adau;

On behalf of Rwanda:

by H.E. Mr. Gérard Gahima, Agent,
Mr. Christopher Greenwood;

* *

19. Whereas at the hearings the Congo for the most part reiterated the
arguments set out in its Application and its request for the indication
of provisional measures; whereas it stated, specifically referring to
“massacres” having affected “civilian populations in the city of Kisan-
gani”, that the recent acts “constituting serious violations of human
rights and international humanitarian law . . . are such that their
repetition... is... likely to aggravate the irreparable harm”; whereas
it asserted that, in consequence,

12

 
ARMED ACTIVITIES (ORDER 10 VII 02) 228

“in the light of the two criteria of the urgency of the measures to be
decided upon and the irreparable nature of the consequences of the
repetition of the criminal acts committed by Rwanda, the jurisdic-
tion of the Court should be established on the basis, in addition to
the fundamental provisions of Article 41 of its Statute, of the rule of
‘due diligence’ with respect to Rwanda’s conduct vis-a-vis its inter-
national undertakings”;

and whereas it stressed the “pressing necessity for the Court to declare
that it has jurisdiction and to indicate provisional measures as a matter of
urgency”;

20. Whereas at the hearings the Congo observed that the Court’s juris-
diction over the merits of the case “cannot be established either on the
basis of a special agreement . . ., or on acceptance of the compulsory
jurisdiction of the Court”, since Rwanda has not made any declaration
under Article 36, paragraph 2, of the Statute, but rather “on the basis of
the international conventions and treaties to which the Applicant and the
Respondent are parties” ;

21. Whereas at the hearings the Congo maintained that the Court’s
jurisdiction could be founded on Article [X of the Genocide Convention,
to which the Congo and Rwanda are parties; whereas it asserted that
Rwandan troops, “either directly or through their intermediaries, have
committed and continue to commit acts of genocide covered . . . in
Articles I] and III” of that Convention and that those provisions cover
“not only genocide but also conspiracy to commit genocide, direct and
public incitement to commit genocide, attempt tc commit genocide and
complicity in genocide”; whereas it stated in this connection that “as
a result of the war and the occupation of its territory, the Congolese
national group has lost at least 5 per cent of its population” and that
“particular ethnic groups have been the object of systematic massacres
following their resistance”; whereas it alleged, for purposes of proving
“Rwanda’s genocidal intent”, the “perpetration of dramatic mass killings”,
the “practice of selective massacres”, the “systematic spread of
the AIDS virus among the female population”, “attacks on the moral
resources of the population” and the “infliction of difficult conditions
of life”: and whereas, referring to the Order handed down by the
Court on 2 June 1999 in the case concerning Legality of Use of Force
( Yugoslavia v. France), in which Article IX of the Genocide Convention
was invoked as a basis for the Court’s jurisdiction, it stated that the
acts of which it accuses Rwanda, “far from bein, of the kind relied on
by Yugoslavia .. ., in the event ‘bombings’, . . . d'à indeed fall within the
definition of genocide”;

22. Whereas at the hearings the Congo referred to the reservation
wherein Rwanda stated at the time it acceded to the Genocide Conven-
tion that it did not consider itself bound by Article IX; whereas the
Congo stated that it “object[ed] to [that] reserv:tion”, on the grounds
that the Convention contains “norms of jus cogens, in other words, . . .

13

 
ARMED ACTIVITIES (ORDER 10 VIT 02) 229

peremptory rules under the terms of the 1969 Vienna Convention on the
Law of Treaties [which,] as such, . . . apply erga cmnes’’; whereas it also
asserted that the reservation was “incompatible with the object and pur-
pose of the . . . Convention”, since its effect was “to exclude Rwanda
from any mechanism for the monitoring and prosecution of genocide,
whereas the object and purpose of the Convention are the abolition of
impunity for this serious violation of international law”; whereas it
added, referring to the Court’s Advisory Opinior of 28 May 1951 con-
cerning Reservations to the Convention on the Prevention and Punishment
of the Crime of Genocide, that as far as reservations to the Genocide
Convention are concerned, international law has evolved and “has now
led to the formulation of Article 120 of the Statute of Rome on the Inter-
national Criminal Court, which provides: ‘[nlo reszrvations may be made
to this Statute””, that “that Statute deals in particular with genocide” and
that Rwanda’s reservation should therefore be considered “inoperative” ;
and whereas at the hearings the Congo maintained that if the Court were
to reject its argument based on “the peremptory nature of the norms of
the Genocide Convention”, it should nevertheless declare that it has
jurisdiction given that Rwanda “called for the creation of an interna-
tional criminal tribunal to try crimes of genocide” committed against a
part of its people, and that it would therefore be “necess[ary] for the
Respondent to... adopt... a consistent approach”, Rwanda being pre-
cluded “{i]n the present case . . . [from] reject[ing] the jurisdiction of the
International Court of Justice”;

23. Whereas at the hearings the Congo contended that the Court's
jurisdiction could be founded on Article 29, paragraph 1, of the Conven-
tion on Discrimination against Women; whereas it stated that Rwanda
had violated its obligations under Article | of that Convention; whereas,
quoting the preamble to that Convention, it observed that “the state of
war and ... occupation by foreign troops can hardly promote respect for
women’s rights”; and whereas it referred in this connection to the “ter-
rible suffering endured by women and children [as a result of the presence
of] Rwandan troops”, to “rapes and various acts of oppression”, to
“mutilations”, to the “spread of AIDS” and to “other forms of violence,
including the burial of women alive”; whereas it cited resolution 2002/14,
adopted on 19 April 2002, pursuant to which the United Nations Com-
mission on Human Rights deplored “the widespread use of sexual vio-
lence against women and children, including as a means of warfare”;

24, Whereas at the hearings the Congo argued that the Court’s juris-
diction could be founded on Article 22 of the Convention on Racial Dis-
crimination, to which the Congo and Rwanda are parties; whereas it
claimed that Rwanda has engaged in acts of racial discrimination as
defined in Article 1 of that Convention;

25. Whereas at the hearings the Congo refer-ed to the reservation
wherein Rwanda stated at the time it acceded to the Convention on
Racial Discrimination that it did not consider itself bound by Article 22;

14
ARMED ACTIVITIES (ORDER 10 VII 02) 230

whereas the Congo asserted that said reservation was “unacceptable,
because it would amount to granting Rwanda the right to commit the
acts prohibited by the Convention with complete impunity”; and whereas
it concluded that such a reservation cannot but “prevent the attainment
of the very purposes and object of the treaty”;

26. Whereas at the hearings the Congo maintiined that the Court’s
jurisdiction could be founded on the Convention against Torture; whereas
it quoted the definition of torture given in Article 1 of that Convention;
whereas it also referred in this connection to the provisions of Article 17
of the first 1949 Geneva Convention and Article 20 of the second; and
whereas it contended that “burying people alive”, in this case “women,
for whom conventional international human rights law and international
humanitarian law show particular concern”, falls within the provisions of
Article 1 of the Convention against Torture;

27. Whereas at the hearings the Congo pointed out that it and Rwanda
“have both acceded to the statutes of the United Nations specialized
agencies, which do not exclude the judicial settlement of disputes”
and contended that the Court’s jurisdiction could thus be founded on
Article 75 of the WHO Constitution; whereas it stated that

“[flor the four years during which the war of aggression and occupa-
tion of a good part of its territory has continued, the right to physi-
cal and mental well-being, guaranteed by Article 1 of the Constitu-
tion of the World Health Organization . . ., has been seriously
ignored, flouted and encroached upon to the detriment of the
Congolese people”:

and whereas it stated that the “occupying forces 1ave gone so far as to
prevent and impede vaccination campaigns [and, at] Goma, .. . during
the volcanic eruption of Mount Nyiragongo, . . . did not allow the
Congolese Government to provide humanitarian aid to its stricken popu-
lation”;

28. Whereas at the hearings the Congo argued that the jurisdiction of
the Court could be founded on Article 14, paragraph 1, of the Montreal
Convention;

29. Whereas at the hearings the Congo referred to Article 9 of the
1947 United Nations Convention on the Privileges and Immunities of the
Specialized Agencies, providing for the jurisdiction of the Court; and
whereas it quoted the statement of 5 June 2002 in which the President of
the Security Council stated that the latter “demand[ed] that RCD-Goma
[Rassemblement congolais pour la démocratie-Goma] immediately cease
its harassment of United Nations officials” and “call[ed] upon Rwanda to
exert its influence” to have RCD-Goma meet “all its obligations” ; whereas
the Congo asserted that in areas under the control of the RCD-Goma
“personnel of the United Nations and its specializ:d agencies [have been
prevented] from the normal enjoyment of their privileges and immuni-
ties”;

15
ARMED ACTIVITIES (ORDER 10 VII 02) 231

30. Whereas at the hearings the Congo notec that a number of the
international conventions which it cited

“allow the parties to a dispute, or one of them, where appropriate, to
bring the case before the International Court of Justice, provided the
machinery for peaceful settlement laid down by the conventions con-
cerned has first been used and exhausted”;

whereas it explained that the machinery in question “is . . . ‘negotiation’,
the ‘procedures expressly provided for’ in the convention or any ‘other
mode’ of settlement to be agreed between the parties”; whereas it cited
in this regard the machinery provided for in the Convention on Racial
Discrimination, the Montreal Convention and the Convention against
Torture; whereas it maintained that Rwanda opposes “a general modus
vivendi which would permit a peaceful settlement”; and whereas it
stated as follows:

“if bringing the matter before the International Court of Justice by
means of a compromissory clause requires exhaustion of the rem-
edies internal to the Convention, each time tre Democratic Republic
of the Congo approaches Rwanda with a view to a legal settlement,
Rwanda can simply plead that . . . the conditions required by the
relevant provisions of these Conventions [are not met] . . . [T]he
Court should ask itself how the Democratic Republic of the Congo
could first ‘exhaust’ the negotiation or any other procedures . . .,
when Rwanda does not even accept the minimum conditions of
peace permitting recourse to the machinery peculiar to those con-
ventions”;

31. Whereas at the hearings the Congo, relying on “the most widely
accepted scholarly opinion . . . and the settled case law of the Court”,
claimed “the existence of the international obligation to respect human
rights, founded upon a general customary principle, whose effect erga
omnes postulates and supposes the collective guarantee of States and of
the international community as a whole”: and whereas it cited in this
regard Article 55, paragraph (c), of the United Nations Charter;

32. Whereas at the hearings the Congo stated that, “in respect of the
injurious consequences of the acts which have been committed”, it was
confining itself, at the current stage in the proceedings, “to maintaining,
in accordance with both the doctrine and unanimous, settled interna-
tional jurisprudence, that . . . Rwanda is under a1 obligation to provide
full reparation for them”:

33. Whereas at the close of its first round of oral argument the Congo
presented the following request:

“In the light of the circumstances, the Democratic Republic of the
Congo, in order to avert irreparable harm — in reality, the aggrava-
tion of irreparable harm — requests the following urgent provisional
measures:

16
ARMED ACTIVITIES (ORDER 10 VII 02) 232

— the cessation by Rwanda of all violations of the sovereignty,
territorial integrity or political independence of the Democratic
Republic of the Congo, including all intervention, direct and
indirect, in the internal affairs of the Deriocratic Republic of the
Congo;

— the cessation of all use of force, direct or indirect, overt or
covert, against the Democratic Republic of the Congo and all
threats of use of force against the Democratic Republic of the
Congo and its peoples;

— the cessation of the continuing siege of centres of civil popula-
tion, in particular by ensuring the demilitarization of Kisangani,
as demanded by numerous resolutions of the Security Council,
and of other towns (Goma, Bukavu, Kindu, Pweto, .. .) invaded
by Rwandan forces;

— the cessation of acts which result in the Congolese civil popu-
lation being deprived of foodstuffs and having difficult and
inhuman living conditions inflicted upon them;

— the cessation of the indiscriminate and savage devastation of
villages, towns, districts, and religious institutions in the Demo-
cratic Republic of the Congo;

— the cessation of murder, summary execution, torture, rape, arbi-
trary detention and the plundering of the resources of the Demo-
cratic Republic of the Congo.

In order to prevent irreparable harm, the Democratic Republic of
the Congo asks the Court to adjudge and declare that Rwanda must
put an end to the acts constituting grave, flagrant and massive vio-
lations, to the detriment of the Congolese p2ople, of the provisions
of the normative instruments protecting human rights. Those are the
following conventions inter alia: the Convention on the Prevention
and Punishment of the Crime of Genocide, the Convention on the
Elimination of All Forms of Discriminaticn against Women, the
Convention on the Elimination of All Forms of Racial Discrimina-
tion, the Constitution of the World Health Organization, the Con-
stitution of Unesco, the Convention against Torture and other Cruel,
Inhuman or Degrading Treatment or Punishment.

May it please the Court, in order to preserve the lawful interests
and the resources of the Democratic Republic of the Congo and its
population:

— to demand that its territorial integrity be guaranteed and
respected ;

— todemand that Rwandan forces forthwith unconditionally vacate
Congolese territory in accordance with the Charter and with the
relevant resolutions of the United Nations Security Council, in
order to enable its population to have full enjoyment of its
rights, and to ask the Security Council to ensure respect for its
own resolutions;

17

 
ARMED ACTIVITIES (ORDER 10 VI] 02) 233

— to enable the Congolese people to enjoy its natural resources in
accordance with international law;

— to reaffirm the Democratic Republic of the Congo’s right to
defend itself and to defend its people, in exercise of its right of
self-defence pursuant to Article 51 of the United Nations Char-
ter and to customary international law, ‘or so long as it shall
continue to suffer aggression at the hands inter alia of Rwanda,
the cost of which in human lives is increasing daily;

— to order an embargo on the delivery of arms to Rwanda, a freeze
on all military assistance and other aid and an embargo on gold,
diamonds, coltan, and other resources and assets deriving from
the systematic plunder and illegal exploitation of the wealth of
the Democratic Republic of the Congo lying within its occupied
part;

— the rapid installation of a force to separate the combatants and
impose peace along the frontiers of the Democratic Republic of
the Congo with Rwanda and with the other belligerent parties.

While pointing out that Rwanda must pay to the Democratic
Republic of the Congo, in the latter’s own right and as parens
patriae of its citizens, fair and just reparation on account of the
injury to persons, property, the economy and the environment, the
Democratic Republic of the Congo requests the Court to indicate
also, pursuant to Article 41 of its Statute and Articles 73 to 75 of its
Rules, such other measures as the circumstances may require in
order to preserve the lawful rights of the Democratic Republic of the
Congo and its people and to prevent the aggravation of the dis-
pute”;

*

34. Whereas at the hearings Rwanda contended that the Court was
being called upon by the Congo “to give what wculd amount to a final
Judgment on the merits under the guise of provisional measures”, to
“impose provisional measures directed to States which are not parties to
[the] proceedings, and to international organizations which cannot be
party” to them, and “to usurp the authority of other institutions by
creating its own international peacekeeping force”: and whereas it stated
that such measures “manifestly fall outside any urisdiction which the
Court might possess in any case between two States”;

35. Whereas at the hearings Rwanda, referring to the criteria that
govern the indication of provisional measures, asserted:

“[T]he extent of the jurisdiction which can be founded upon the

provisions invoked by an applicant will determine which of the

18

 
ARMED ACTIVITIES (ORDER 10 VIL 02) 234

rights that the applicant asserts (if any) can te the subject of a deci-
sion by the Court and therefore which rights are capable of being
protected by means of provisional measures”:

and whereas it contended in this connection that “[nJone of the jurisdic-
tional provisions . . . relied [upon] come anywhere near affording even a
prima facie basis for the jurisdiction of the Court as between the Congo
and Rwanda” and that in any event “those instruments which might —
in other circumstances — offer some element of jurisdiction do not afford
a basis for jurisdiction in respect of the rights wh ch the Congo seeks to
assert”;

36. Whereas at the hearings Rwanda, regarding the Congo’s reliance
on “rules of jus cogens imposing obligations erga omnes” (see para-
graph 22 above), referred to the Court’s jurisprucence and asserted that
“the jurisdiction of the Court is based exclusively upon consent” and that
an “allegation of a violation of jus cogens does not, and cannot act as a
substitute for the consent of the respondent State, so as to create jurisdic-
tion where none would otherwise exist”; whereas it also contended that
Article 66 of the Vienna Convention on the Law of Treaties had “abso-
lutely no bearing on this case whatever”, did not p-ovide for “any dispute
regarding contravention of a rule of jus cogens to be referred to the
Court”, and conferred jurisdiction on the Court ‘only in respect of dis-
putes regarding the validity of a treaty which is said to contravene a rule
of jus cogens”; and whereas it concluded that “there is no such dispute
here” and that neither Article 66 of the Vienna Convention nor the
norms of jus cogens could supply the basis for jurisdiction in the present
case;

37. Whereas at the hearings Rwanda, with reference to the “treaty
provisions relied upon by the Congo”, asserted that “[eJach of the treaties
in question is of a specialized character”, that the

“disputes clauses in those treaties — in so far as they confer jurisdic-
tion at all — do so only in respect of disputes directly related to the
subject-matter of each treaty and then only to the extent that the
dispute is so related”,

and that “[nJone of these treaties is concerned with the main elements of
the case which [the] Congo seeks to put before the Court”;

38. Whereas at the hearings Rwanda, regarding ‘he Convention against
Torture, stated that the said Convention could not, in any way, be a basis
for the jurisdiction of the Court, since Rwanda was not a party to it:

39. Whereas at the hearings Rwanda claimed with respect to the
Genocide Convention that its reservation regarding Article IX of that

19
ARMED ACTIVITIES (ORDER 10 VII 02) 235

Convention was “identical” to that made by Spain and “identical in its
effect” to that made by the United States; whereas it referred to the
Court’s consideration of the reservations by these two States in the
Orders which it made on 2 June 1999 in the cases concerning Legality of
Use of Force ( Yugoslavia v. Spain) and Legality of Use of Force ( Yugo-
Slavia v. United States of America); whereas it pointed out that in these
cases the Court had taken the view that Article IX of the Genocide Con-
vention “manifestly does not constitute a basis of jurisdiction . . . even
prima facie”;

40. Whereas at the hearings, in reply to the argument by the Congo,
Rwanda maintained that while the Genocide Convention did indeed state
norms of jus cogens, only “the substantive provisions prohibiting
genocide. . . have the status of jus cogens, not the jurisdictional clause in
Article IX”; whereas it argued that while the prohibition of genocide was
also a norm creating obligations erga omnes, “that does not alter the
Jurisdictional position”; whereas it pointed out that, contrary to what the
Congo had implied at the hearings, the Congo had “said nothing what-
ever about the Rwandese reservation”; whereas it added that the Advi-
sory Opinion of the Court concerning Reservations to the Genocide Con-
vention in no way suggested that Rwanda could not rely in the present
case on its reservation; and whereas it rejected the Congo’s argument to
the effect that Rwanda, by asking the Security Council to create the
International Criminal Tribunal for Rwanda, had “waived, or become
estopped from any reliance upon its reservation to the Genocide Conven-
tion”, giving the following explanation:

“The criminal jurisdiction of a tribunal created by the Security
Council and deriving its authority from an exercise of the Council’s
powers under Chapter VIT of the Charter te try individuals for the
crime of genocide has nothing whatever to co with the authority of
the Court to exercise jurisdiction in inter-State disputes, which can
be derived only from Article IX: and Article IX, subject as the Court
itself has said, to reservations” ;

41. Whereas at the hearings Rwanda, in respect of the Convention on
Racial Discrimination, stated that it had acceded to the Convention
in 1975, coupling the accession with a “reservation which excluded
Article 22 in its entirety’; whereas it noted that at the hearings the
Congo “may [have] objectfed] . . . to that reservation made by Rwanda,
but it certainly did not object in 1975”; and whereas it contended that the
Convention on Racial Discrimination could not found the jurisdiction
of the Court;

42, Whereas at the hearings Rwanda, on the subject of the Unesco
Constitution, noted that Article XIV, paragraph 2, relied on by the
Congo, referred “only to disputes concerning the interpretation, not the

20

 
ARMED ACTIVITIES (ORDER 10 VII 02) 236

application” of that Constitution; whereas it poirited out that the Congo
had “not given the merest hint to the Court of any dispute about the
interpretation of provisions of the . . . Constitution”; whereas it stated
that Article XIV provided for reference of a dispute to the Court only “as
the General Conference may determine under its Rules of Procedure”;
whereas it contended that there was “no question of the procedures laid
down in [those] Rules having been followed in th:s case”; and whereas it
concluded: “Article XIV (2) of the Constitution affords no other basis
for the jurisdiction of the Court and cannot, therefore, furnish a basis —
even prima facie — for the jurisdiction of the Court in the present case”;

43. Whereas at the hearings Rwanda, with reference to the Conven-
tion on Discrimination against Women, pointed out that Article 29,
paragraph 1, of that Convention very clearly laid down a number of pre-
conditions which must be satisfied before the jurisdiction of the Court
could be “founded, even on a prima facie basis”; whereas it explained in
this connection that there must be “a dispute concerning the interpreta-
tion or application of the Convention”, that it must “have proved impos-
sible to settle that dispute by negotiation”, there must “have been a
request for arbitration” and it must “have proved impossible to organize
an arbitration within a period of six months”; whereas it stated that
Article 29, paragraph 1, did not make the Court “the primary forum
for the resolution of the disputes to which it applies”, but assigned to
the Court the “role... [of] guarantor in the event that the provisions for
negotiation and arbitration fail, that is to say if the parties to the
dispute are unable to resolve their differences by negotiation and cannot
agree on the organization of the arbitration”;

44. Whereas at the hearings Rwanda contended that none of the pre-
conditions for seising the Court under Article 29, paragraph 1, of the
Convention on Discrimination against Women hed been “satisfied in the
present case”; whereas it maintained in this regard that the Congo had
made “no claim . .. prior to the filing of the Application” nor had it
suggested “that there was a dispute regarding the interpretation of any
provision of this Convention”, that there had been “no attempt whatever
to settle [the] dispute by negotiation” and furthermore that the Congo
had not “proposed or attempted to negotiate the organization of an arbi-
tration”; and whereas in reply to the Congo’s argument that the absence
of normal diplomatic and consular relations mear t that any proposal for
negotiation or arbitration would have been futile, Rwanda stated that
while it was true that diplomatic relations had been “suspended”, “there
[have been] regular and frequent meetings between representatives of the
two countries at all levels — ministerial, official, even Head of State — as
part of the Lusaka peace process”; whereas it alleged that during these
meetings the Congo has not raised “any dispute regarding the interpreta-
tion or application of the Convention” with Rwandan representatives:
whereas it contended that furthermore the Congo had not made any pro-
posal for arbitration under this Convention; and whereas it noted on the

21
ARMED ACTIVITIES (ORDER 10 VII 02) 237

latter point that the present case could therefore be distinguished from
the case concerning Questions of Interpretation and Application of the
1971 Montreal Convention arising from the Aerial Incident at Lockerbie
(Libyan Arab Jamahiriya v. United States of America), in which Libya
had written to the Government of the United States proposing arbitra-
tion under a provision very similar to that in tie Convention on Dis-
crimination against Women, and where the Cou, in the absence of an
answer from the United States, had “rejected the argument [by the latter]
that the conditions for seising the Court had not been met”:

45. Whereas at the hearings Rwanda contended with regard to the
Montreal Convention that Article 14, paragraph 1, of that Convention
stated “the same preconditions for the jurisdiction of the Court as those
in the Convention [on Discrimination against Women]” and that the
Congo had made “no attempt to satisfy those conditions although . . . it
has had quite enough opportunity to do so”; and whereas Rwanda main-
tained that the Congo had already invoked the Montreal Convention, on
the ground of the “shooting down of a civil aircraft in October 1998”, in
the proceedings that it instituted in 1999 agains: Rwanda, that in that
case the Congo had not replied to the arguments made by Rwanda in its
Memorial and that the Congo, after obtaining ar extension of the time-
limit for filing its Counter-Memorial, had “let nin2 months go by” before
abandoning its action in January 2000; whereas it argued that for the
Congo to re-submit the same request to the Court was “the clearest case
of an abuse of process”;

46. Whereas at the hearings Rwanda, in respect of the WHO Constitu-
tion, referred to Article 75 of that Constitution, relied upon by the Congo
to found the jurisdiction of the Court; whereas it asserted that there was
no dispute between the two States “concerning. the interpretation or
application” of the WHO Constitution and that the Congo had not
identified the provisions of the Constitution whic 1 it considered to be at
issue; and whereas it added that the Congo had not made any effort first
to satisfy the “procedural condition funder Artcle 75] for seising the
Court”, namely that it should “first seek to resolve the dispute by nego-
tiation or by the processes of the Health Assemb y”;

47. Whereas at the hearings, on the subject of the 1947 United Nations
Convention on the Privileges and Immunities of tte Specialized Agencies,
Rwanda, after stating that this Convention had >een “mentioned th[at]
morning .. . for the first time”, and referring to the Court’s jurispru-
dence, contended that it was “too late for a Stat2 to invoke an entirely
fresh ground of jurisdiction as the basis on which it seeks to seise the
Court in a request for provisional measures”; whereas it argued that the
Congo had failed “to identify any dispute whatever between [it] and
Rwanda about [this] Convention”; whereas it stated: “There may per-

22

 
ARMED ACTIVITIES (ORDER 10 VII 02) 238

haps be a dispute . . . between the United Natiors and the RCD-Goma,
the rebel faction within the Congo, about the treatment of personnel in
the MONUC United Nations force. But that is not a dispute which
involves either of the two Parties here before [the Court]”; and whereas it
submitted on this point that the Convention in question “forms no basis
for the jurisdiction of the Court”;

48. Whereas at the hearings Rwanda, referring to the Court’s jurispru-
dence, further contended that the Court could grant provisional meas-
ures “only for the purpose of preserving rights which might form the
subject-matter of a decision of the Court on the merits” and that it could
not order measures other than “those needed to protect rights which
might form the subject-matter of a judgment under the treaty or treaties
which the Court determines afford a prima facie basis for its jurisdic-
tion”; whereas it argued with regard to the Montreal Convention, the
Convention on Discrimination against Women aad the WHO Constitu-
tion that, even if the conditions precedent to such jurisdiction prescribed
by these instruments had been met, in any event the provisional measures
sought by the Congo could not be indicated becar se they fell well outside
the subject-matter of those instruments; whereas it pointed out in the
case of the Montreal Convention that the latte: was “concerned with
crimes against the safety of civil aviation”, that the only bearing claimed
concerned an incident four years earlier and that the rights conferred
upon the Congo by the Convention had “no point of contact with the
relief which Congo is seeking”; whereas it added with regard to the Con-
vention on Discrimination against Women that tie

“rights which Congo claims lie at the heart of the present case —
respect for sovereignty, territorial integrity, independence, inalien-
able rights in respect of natural resources — could [not] possibly be
said to constitute rights which might form the subject of a decision
in exercise of any jurisdiction conferred by Article 29 of this Con-
vention” ;

and whereas it asserted, in the case of the WHO Constitution, that the
lack of any connection between that Constitution and the present case
was “stark”, referring in this respect to the Advisory Opinion on the
Legality of the Use by a State of Nuclear Weapor's in Armed Conflict, in
which “the Court ... drew a sharp distinction bei ween the health effects
of warfare and the legality of the waging of war”:

49. Whereas at the hearings Rwanda submittec that none of the juris-
dictional grounds advanced by the Congo “offers any prospect whatever
of jurisdiction on the merits” and that “that would be reason enough for
the Court to remove the case from its List”; and whereas Rwanda added
specifically that the Congo had already had the ‘opportunity of having
the issue of jurisdiction tried” in the first proceedings which it had insti-
tuted, but had preferred to withdraw; whereas it stated that the Congo’s

23
ARMED ACTIVITIES (ORDER 10 VII 02) 239

new Application was merely “a replica of its old Application”; and
whereas it asserted that this was “an abuse of the process of the Court
and that the Court should . . . remove the case from its List”;

50. Whereas at the hearings Rwanda presentec the following submis-
sions: “that the request for provisional measures be dismissed, and that
the case be removed from the Court’s List forthwith” ;

51. Whereas in its oral reply the Congo stated that “contrary to
Rwanda’s allegations, the headquarters agreement between the [Congo-
lese] Government and MONUC was invoked not in support of the argu-
ment on the jurisdiction of the Court”, but to indicate that “IMONUC]
officials enjoy diplomatic privileges and immun'ties”; whereas it con-
tended, in reply to Rwanda’s argument that the Congo had “never made
recourse to internal arbitration procedures”, that it had “sought to bring
Rwanda to arbitration on a number of occasions” and that

“there have been many such opportunities “or having recourse to
arbitration or any other procedure laid down by the conventions
concerned:

— in July 2001 at Lusaka, on the occasion of the 37th Conference of
Heads of State of the Organization of African Unity and in the
presence of the United Nations Secretary-General himself, the
President of the Rwandese Republic rejected any proposal for the
settlement of certain specific armed conflicts by arbitration;

— in September 2001, at Durban, in the Republic of South Africa,
and on the occasion of the World Conference on Racism, Presi-
dent Joseph Kabila of the Democratic Republic of the Congo
made the same proposal for a settlement by arbitration to his
Rwandan counterpart, who declined the offer;

— in January 2002, at the Blantyre Summit in Malawi, in the pres-
ence of the President of the Republic, Bakili Muluzi, the Congo-
lese President reiterated his offer to his Rwandese counterpart,
who turned it down;

— in March 2002, lastly, and on the occasion of the meeting of the
Joint Political Committee of the Lusaka Agreement and of
the Security Council Mission, the President of the Rwandese
Republic immediately slammed the door on the proposals for a
settlement by arbitration as soon as they were made to him”;

52. Whereas at the close of its oral reply the Congo presented the fol-
lowing request:

“In the light of the facts and arguments set out during these oral
proceedings, the Government of the Democratic Republic of the
Congo asks the Court to adjudge and declar: such that the Congo-
lese people can enjoy its natural resources in accordance with inter-

24
ARMED ACTIVITIES (ORDER 10 VII 02) 240

national law: to reaffirm the Democratic Republic of the Congo’s
rights to defend itself and to defend its people in exercise of its right
of self-defence pursuant to Article 51 of the United Nations Charter
and to customary international law, for so long as it shall continue
to suffer aggression at the hands inter alia of Rwanda, the cost of
which in human lives is increasing daily; to order an embargo on the
delivery of [arms] to Rwanda, a freeze on all military assistance and
other aid, an embargo on gold, diamonds, coltan, and other resources
and assets deriving from the systematic plunder and illegal exploita-
tion of the wealth of the Democratic Reputlic of the Congo lying
within its occupied part (because Rwanda has now become an
exporter of diamonds and coltan, even though these do not exist
under its soil); the rapid installation of a force to separate the com-
batants and impose peace along the frontiers of the Democratic
Republic of the Congo with Rwanda and with the other belligerent
parties. Above all, we insist that Rwanda vacate Kisangani so that
its demilitarization can take effect and the MONUC forces can
occupy the city — thus, the population will live in peace —, while
pointing out that Rwanda must pay to the Democratic Republic of
the Congo, in the latter’s own right and as parens patriae of its citi-
zens, fair and just reparation on account of the injury to persons,
property, the economy and the environment.

The Democratic Republic of the Congo requests the Court to
indicate also, pursuant to Article 41 of its Stetute and Articles 73 to
75 of its Rules, such other measures as the circumstances may
require in order to preserve the lawful rights of the Democratic
Republic of the Congo and its people and to prevent the aggravation
of the dispute”;

53. Whereas in its oral reply Rwanda requested the Court to take note
that the Congo was not invoking the United Nations Convention on
Privileges and Immunities and the headquarters agreement between the
United Nations and the Congo to found the jur sdiction of the Court;
and whereas at the close of its reply it made the fcllowing requests of the
Court:

“first, ... the request of the Democratic Republic of the Congo for
the indication of provisional measures should be denied; and
secondly, ... in view of the fact that the current proceedings are
really an abuse of the process of court, we pray this Court to exercise
its discretion and strike this case from its List”;

*
* *

54. Whereas the Court is deeply concerned by the deplorable human

tragedy, loss of life, and enormous suffering in the east of the Democratic
Republic of the Congo resulting from the continued fighting there;

25

 
ARMED ACTIVITIES (ORDER 10 VII 02) 241

55. Whereas the Court is mindful of the purposes and principles of the
United Nations Charter and of its own responsibilities in the mainte-
nance of peace and security under the Charter and the Statute of the
Court;

56. Whereas the Court finds it necessary to emphasize that all parties
to proceedings before it must act in conformity with their obligations
pursuant to the United Nations Charter and other rules of international
law, including humanitarian law; whereas the Court cannot in the present
case over-emphasize the obligation borne by the Congo and Rwanda to
respect the provisions of the Geneva Conventions. of 12 August 1949 and
of the first Protocol additional to those Conventions, of 8 June 1977,
relating to the protection of victims of international armed conflicts, to
which instruments both of them are parties;

* OK

57. Whereas the Court, under its Statute, does not automatically have
jurisdiction over legal disputes between States parties to that Statute or
between other States entitled to appear before the Court; whereas the
Court has repeatedly stated that one of the fundamental principles of its
Statute is that it cannot decide a dispute between States without the con-
sent of those States to its jurisdiction; and wherzas the Court therefore
has jurisdiction only between States parties to &. dispute who not only
have access to the Court but also have acceptec the jurisdiction of the
Court, either in general form or for the individual dispute concerned
(Legality of Use of Force (Yugoslavia v. Belgium), Provisional Mea-
sures, LC.J. Reports 1999 (I), p. 132, para. 20);

58. Whereas on a request for provisional measures the Court need not,
before deciding whether or not to indicate them, finally satisfy itself that
it has jurisdiction on the merits of the case, yet :t ought not to indicate
such measures unless the provisions invoked by the applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be established; whereas moreover, once the Court has established the
existence of such a basis for jurisdiction, it should not however indicate
measures for the protection of any disputed rights other than those which
might ultimately form the basis of a judgment in the exercise of that juris-
diction (Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Provisional Measures, Order of 8 April 1993,
LC.J. Reports 1993, p. 19, para. 35);

x OK

59. Whereas in accordance with Article 36, paragraph 2, of the Statute,
the Congo (then Zaire), by means of a declaration dated 8 February
1989, recognized the compulsory jurisdiction of the Court in relation to

26

 
ARMED ACTIVITIES (ORDER 10 VII 02) 242

any State accepting the same obligation; whereas Rwanda on the other
hand has not made such a declaration; whereas the Court accordingly
will consider its prima facie jurisdiction solely on the basis of the treaties
and conventions relied upon by the Applicant pursuant to Article 36,
paragraph 1, of the Statute, providing: “The jurisdiction of the Court
comprises all cases which the parties refer to it and all matters specially
provided for in the Charter of the United Nations or in treaties and con-
ventions in force”;

*

60. Whereas the Congo claims violations by Rwanda of the Conven-
tion against Torture, Article | of which reads as follows:

“For the purposes of this Convention, the term ‘torture’ means
any act by which severe pain or suffering, whether physical or
mental, is intentionally inflicted on a person for such purposes as
obtaining from him or a third person inforraation or a confession,
punishing him for an act he or a third person has committed or is
suspected of having committed, or intimidating or coercing him or a
third person, or for any reason based on discrimination of any
kind, when such pain or suffering is inflicted by or at the instigation
of or with the consent or acquiescence of a public official or other
person acting in an official capacity . . .”;

and whereas it seeks to found the jurisdiction of 1he Court on the provi-
sions of Article 30, paragraph 1, of the Convention, pursuant to which:

“Any dispute between two or more States Parties concerning the
interpretation or application of this Conveation which cannot be
settled through negotiation shall, at the request of one of them, be
submitted to arbitration. If within six months from the date of the
request for arbitration the Parties are unable to agree on the organi-
zation of the arbitration, any one of those Parties may refer the dis-
pute to the International Court of Justice bv request in conformity
with the Statute of the Court”;

whereas the Congo has been a party to that Convention since 18 March
1996;

61. Whereas Rwanda stated that it is not, and has never been, party to
the 1984 Convention against Torture; and whereas the Court finds that
such is indeed the case;

*

62. Whereas the Congo, after referring to the 1947 United Nations
Convention on the Privileges and Immunities of the Specialized Agencies,

27

 
ARMED ACTIVITIES (ORDER 10 VIL 02) 243

invoked “the headquarters agreement between the Government of the
Democratic Republic of the Congo and MONUC” of 4 May 2000;
whereas, in its argument as finally stated in the present phase of the case,
it does not appear to claim to found the jurisdiction of the Court on the
former of those two instruments; and whereas, in respect of the latter, the
Congo stated in its oral reply that:

“the headquarters agreement . . . was invoked not in support of the
argument on the jurisdiction of the Court, but rather to indicate that
the Rwandan armed forces are not authorized to attack MONUC
officials . . .; those officials enjoy diplomatic srivileges and immuni-
ties”:
whereas accordingly the Court is not required to take those instruments
into consideration in the present context;

*#

63. Whereas the Congo seeks to found the jurisdiction of the Court on
the compromissory clauses contained in the following instruments, to
which both it and Rwanda are parties: the Convention on Racial Dis-
crimination, the Genocide Convention, the Vienna Convention on the
Law of Treaties, the Convention on Discrimination against Women, the
WHO Constitution, the Unesco Constitution and the Montreal Conven-
tion; and whereas the Court must now proceed to examine each of those
conventions to determine whether the jurisdictional clauses relied upon
can furnish a prima facie basis for jurisdiction on the merits such as
would allow it, should it think that the circumstances so warranted, to
indicate provisional measures;

*

64. Whereas the Congo first seeks to found the jurisdiction of the
Court on Article 22 of the Convention on Racial Discrimination, which
states:

“Any dispute between two or more States Parties with respect to
the interpretation or application of this Convention, which is not
settled by negotiation or by the procedures expressly provided for in
this Convention, shall, at the request of any cf the parties to the dis-
pute, be referred to the International Court of Justice for decision,
unless the disputants agree to another mode of settlement” ;

and whereas the Congo maintains that Rwanda has committed numerous
acts of racial discrimination within the meaning o° Article 1 of that Con-
vention, which provides inter alia:

“the term ‘racial discrimination’ shall mean any distinction, exclu-
sion, restriction or preference based on race, colour, descent, or

28
ARMED ACTIVITIES (ORDER 10 VIT 02) 244

national or ethnic origin which has the purpose or effect of nullify-
ing or impairing the recognition, enjoyment cr exercise, on an equal
footing, of human rights and fundamental freedoms in the political,
economic, social, cultural or any other field of public life”;

65. Whereas both the Congo and Rwanda are parties to the Conven-
tion on Racial Discrimination; whereas the Congo acceded to that Con-
vention on 21 April 1976 and Rwanda on 16 April 1975; whereas how-
ever Rwanda’s instrument of accession to the Convention, deposited with
the United Nations Secretary-General, includes a reservation reading as
follows: “The Rwandese Republic does not cons der itself as bound by
article 22 of the Convention”;

66. Whereas in the present proceedings the Congo has challenged the
validity of that reservation (see paragraph 25 above);

67. Whereas the Convention on Racial Discrimination prohibits
reservations incompatible with its object and purpose; whereas under
Article 20, paragraph 2, of the Convention, “[a] reservation shall be
considered incompatible . . . if at least two-thirds of the States Parties
to this Convention object to it”; whereas such has not been the case
in respect of Rwanda’s reservation concerning ‘he jurisdiction of the
Court; whereas that reservation does not appear incompatible with the
object and purpose of the Convention; whereas the Congo did not
object to that reservation when it acceded to the Convention; and
whereas Rwanda’s reservation is prima facie applicable;

*

68. Whereas the Congo also claims to found the jurisdiction of the
Court on Article IX of the Genocide Convention. worded as follows:

“Disputes between the Contracting Parties ‘elating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State “or genocide or for any
of the other acts enumerated in article III, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute”;

and whereas the Congo maintains that Rwanda has violated Articles IE
and III of the Genocide Convention; whereas Article IT prohibits the
carrying out of:

“any of the following acts committed with intent to destroy, in

whole or in part, a national, ethnical, racial or religious group, as

such: .

(a) Killing members of the group;

(b) Causing serious bodily or mental harn to members of the
group;

29

 
ARMED ACTIVITIES (ORDER 10 VI] 02) 245

(c) Deliberately inflicting on the group conditions of life calculated
to bring about its physical destruction in whole or in part;

(d) Imposing measures intended to prevent births within the group;

(e) Forcibly transferring children of the group to another group”;

and whereas Article HI provides:

“The following acts shall be punishable:

(a) Genocide;

(b) Conspiracy to commit genocide;

(c) Direct and public incitement to commit genocide;
(d) Attempt to commit genocide;

(e) Complicity in genocide” ;

69. Whereas both the Congo and Rwanda are parties to the Genocide
Convention; whereas the Congo acceded to that Convention on 31 May
1962 and Rwanda on 16 April 1975; whereas however Rwanda’s instru-
ment of accession to the Convention, deposited with the United Nations
Secretary-General, includes a reservation worded as follows: “The Rwan-
dese Republic does not consider itself as bound by article IX of the Con-
vention” ;

70. Whereas in the present proceedings the Congo has challenged the
validity of that reservation (see paragraph 22 above);

71, Whereas “the principles underlying the [Ger ocide] Convention are
principles which are recognized by civilized nations as binding on States,
even without any conventional obligation” and whereas a consequence of
the conception thus adopted is “the universal character both of the con-
demnation of genocide and of the co-operation required ‘in order to lib-
erate mankind from such an odious scourge’ (Preamble to the Conven-
tion)” (Reservations to the Convention on the Prevention and Punishment
of the Crime of Genocide, Advisory Opinion, LC.J Reports 1951, p. 23);
whereas it follows “that the rights and obligations enshrined by the Con-
vention are rights and obligations erga omnes” (Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide,
Preliminary Objections, Judgment, I.C.J. Reports 1996 (II), p. 616,
para. 31); whereas however, as the Court has already had occasion to
point out, “the erga omnes character of a norm and the rule of consent
to jurisdiction are two different things” (East Timor (Portugal v. Aus-
tralia), Judgment, L'C.J. Reports 1995, p. 102, para. 29); whereas it does
not follow from the mere fact that rights and obligations erga omnes are
at issue in a dispute that the Court has jurisdiction to adjudicate upon
that dispute; whereas, as the Court has noted above (paragraph 57), it
has jurisdiction in respect of States only to the extent that they have con-
sented thereto; and whereas, when a compromissory clause in a treaty
provides for the Court’s jurisdiction, that jurisdiction exists only in
respect of the parties to the treaty who are bound by that clause and
within the limits set out in that clause;

72. Whereas the Genocide Convention does not prohibit reservations;

30

 
ARMED ACTIVITIES (ORDER 10 VI} 02) 246

whereas the Congo did not object to Rwanda’s reservation when it was
made; whereas that reservation does not bear on the substance of the
law, but only on the Court’s jurisdiction; whereas it therefore does not
appear contrary to the object and purpose of the Convention; whereas it
is immaterial that different solutions have been adopted for courts of a
different character; whereas, specifically, it is immaterial that the Inter-
national Criminal Tribunal for crimes committed in Rwanda was estab-
lished at Rwanda’s request by a mandatory decision of the Security
Council or that Article 120 of the Statute of the International Criminal
Court signed at Rome on 17 July 1998 prohibits ill reservations to that
Statute;

ac

73. Whereas the Congo further seeks to found the jurisdiction of the
Court directly on Article 66, paragraph (a), of the 1969 Vienna Conven-
tion on the Law of Treaties, in accordance with which “[a]ny one of the
parties to a dispute concerning the application or the interpretation of
article 53 or 64”, relating to conflicts between treaties and peremptory
norms of international law, “may, by a written application, submit it to
the International Court of Justice for a decision unless the parties by
common consent agree to submit the dispute to arbitration” (see para-
graph 3 above);

74. Whereas Article 66 of the Vienna Convention on the Law of
Treaties must be read in conjunction with Article 65, entitled “Procedure
to be followed with respect to invalidity, termination, withdrawal from
or suspension of the operation of a treaty”;

75. Whereas the Congo does not maintain at the present time that
there is a dispute, which could not be resolved under the procedure pre-
scribed in Article 65 of the Vienna Convention, b2tween it and Rwanda
concerning a conflict between a treaty and a peremptory norm of inter-
national law; whereas the object of Article 66 cited above is not to allow
for the substitution of the judicial settlement, arbitration and conciliation
procedures under the Vienna Convention on the Law of Treaties for the
settlement machinery for disputes relating to the interpretation or appli-
cation of specific treaties, notably when a violation of those treaties has
been alleged;

ae

76. Whereas the Congo further claims to found the jurisdiction of the
Court on Article 29 of the Convention on Discrimination against Women,
providing:

“Any dispute between two or more States Parties concerning the
interpretation or application of the present Convention which is not
settled by negotiation shall, at the request of one of them, be sub-
mitted to arbitration. If within six months from the date of the

31

 
ARMED ACTIVITIES (ORDER 10 VII 02) 247

request for arbitration the parties are unable to agree on the organi-
zation of the arbitration, any one of those perties may refer the dis-
pute to the International Court of Justice by request in conformity
with the Statute of the Court”:

and whereas the Congo maintains (see paragraph 23 above) that Rwanda
has violated its obligations under Article 1, which reads as follows:

“For the purposes of the present Convent on, the term ‘discrimi-
nation against women’ shall mean any distinction, exclusion or
restriction made on the basis of sex which has the effect or purpose
of impairing or nullifying the recognition, enjoyment or exercise by
women, irrespective of their marital status, on a basis of equality of
men and women, of human rights and fundamental freedoms in the
political, economic, social, cultural, civil or zeny other field”;

77. Whereas both the Congo and Rwanda are parties to the Conven-
tion on Discrimination against Women; whereas Rwanda ratified that
Convention on 2 March 1981; and whereas the Congo did so on 17 Octo-
ber 1986;

78. Whereas it falls to the Court to consider whether the preconditions
on the seisin of the International Court of Justice :aid out in Article 29 of
the Convention in question have been satisfied;

79, Whereas at this stage in the proceedings the Congo has not shown
that its attempts to enter into negotiations or uncertake arbitration pro-
ceedings with Rwanda (see paragraph 51 above) concerned the applica-
tion of Article 29 of the Convention on Discrimination against Women;
whereas nor has the Congo specified which rights protected by that Con-
vention have allegedly been violated by Rwanda and should be the object
of provisional measures; whereas the preconditicns on the seisin of the
Court set by Article 29 of the Convention therefore do not appear prima
facie to have been satisfied ;

*

80. Whereas the Congo seeks moreover to found the jurisdiction of the
Court on Article 75 of the WHO Constitution, worded as follows:

“Any question or dispute concerning the interpretation or applica-
tion of this Constitution which is not settled by negotiation or by the
Health Assembly shall be referred to the International Court of Jus-
tice in conformity with the Statute of the Court, unless the parties
concerned agree on another mode of settlement”;

and whereas the Congo alleges that Rwanda has infringed the rights
guaranteed to its population by Article | of that Constitution (see para-
graph 27 above);

32
ARMED ACTIVITIES (ORDER 10 VII 02) 248

81. Whereas the Congo has been a party to the WHO Constitution
since 24 February 1961 and Rwanda since 7 November 1962 and both
are thus members of that Organization;

82. Whereas at this stage in the proceedings the Congo has also not
shown that the preconditions on the seisin of the Court set by Article 75
of the WHO Constitution have been satisfied; whereas moreover an
initial examination of that Constitution shows that Article 2 thereof,
relied on by the Congo, places obligations on th2 Organization, not on
the Member States;

*

83. Whereas the Congo further claims to found the jurisdiction of the
Court on Article XIV, paragraph 2, of the Unesco Constitution, pur-
suant to which:

“Any question or dispute concerning the interpretation of this
Constitution shall be referred for determination to the International
Court of Justice or to an arbitral tribunal, as the General Confer-
ence may determine under its rules of procedure”:

whereas in its Application the Congo invokes Article I of the Constitu-
tion and maintains that “[o]wing to the war, the Democratic Republic of
the Congo today is unable to fulfil its missions within Unesco. . .”;

84. Whereas both the Congo and Rwanda are parties to the Unesco
Constitution and have been since 25 November 1960 in the case of the
Congo and 7 November 1962 in the case of Rwanda;

85. Whereas Article XIV, paragraph 2, provides for the referral, under
the conditions established in that provision, of disputes concerning the
Unesco Constitution only in respect of the interpretation of that Consti-
tution; whereas that does not appear to be the object of the Congo’s
Application; and whereas the Application does not therefore appear to
fall within the scope of that article;

Ea

86. Whereas the Congo lastly seeks to found the jurisdiction of the
Court on Article 14, paragraph 1, of the Montreal Convention, which
reads as follows:

“Any dispute between two or more Contracting States concerning
the interpretation or application of this Convention which cannot be
settled through negotiation, shall, at the request of one of them, be
submitted to arbitration. If within six months from the date of the
request for arbitration the Parties are unable to agree on the organi-
zation of the arbitration, any one of those Parties may refer the dis-
pute to the International Court of Justice by request in conformity
with the Statute of the Court”;

33
ARMED ACTIVITIES (ORDER 10 VII 02) 249

and whereas at the close of its Application the Congo made the following
submission inter alia:

“by shooting down a Boeing 727 owned by Congo Airlines on
9 October 1998 in Kindu, thereby causing the death of 40 civilians,
Rwanda... violated... the Montreal Convention for the Suppres-
sion of Unlawful Acts against the Safety of Civil Aviation of 23 Sep-
tember 1971”;

87. Whereas both the Congo and Rwanda are parties to the Montreal
Convention and have been since 6 July 1977 in the case of the Congo and
3 November 1987 in the case of Rwanda;

88. Whereas the Congo has not however asked the Court to indicate
any provisional measure relating to the preservation of rights which it
believes it holds under the Montreal Convention; whereas accordingly
the Court is not required, at this stage in the proceedings, to rule, even on
a prima facie basis, on its jurisdiction under that Convention nor on the
conditions precedent to the Court’s jurisdiction contained therein;

*

89. Whereas it follows from the preceding considerations taken
together that the Court does not in the present case have the prima facie
jurisdiction necessary to indicate those provisional measures requested by
the Congo;

90. Whereas, however, the findings reached by the Court in the present
proceedings in no way prejudge the question of the jurisdiction of the
Court to deal with the merits of the case or any questions relating to the
admissibility of the Application, or relating to the merits themselves; and
whereas they leave unaffected the right of the Governments of the Congo
and of Rwanda to submit their arguments in respect of those questions;

91. Whereas in the absence of a manifest lack of jurisdiction, the
Court cannot grant Rwanda’s request that the case be removed from the
List;

* Ok

92. Whereas there is a fundamental distinction between the question
of the acceptance by a State of the Court’s jurisdiction and the compati-
bility of particular acts with international law; the former requires con-
sent; the latter question can only be reached when the Court deals with
the merits after having established its jurisdiction and having heard full
legal arguments by both parties;

93. Whereas, whether or not States accept the jurisdiction of the
Court, they remain in any event responsible for acts attributable to them
that violate international law; whereas in particular they are required to
fulfil their obligations under the United Nations Charter; whereas the

34
ARMED ACTIVITIES (ORDER 10 VII 02) 250

Court cannot but note in this respect that the Security Council has
adopted a great number of resolutions concerning the situation in the
region, in particular resolutions 1234 (1999), 1291 (2000), 1304 (2000),
1316 (2000), 1323 (2000), 1332 (2000), 1341 (2001), 1355 (2001), 1376
(2001), 1399 (2002) and 1417 (2002); whereas the Security Council has
demanded on many occasions that “all the parties to the conflict put
an ... end to violations of human rights and international humanitarian
law”; and whereas it has inter alia reminded “all parties of their obliga-
tions with respect to the security of civilian populations under the Fourth
Geneva Convention relative to the Protection of Civilian Persons in Time
of War of 12 August 1949”, and added that “all forces present on the
territory of the Democratic Republic of the Congo are responsible for
preventing violations of international humanitarian law in the territory
under their control”; whereas the Court wishes to stress the necessity for
the Parties to these proceedings to use their influence to prevent the
repeated grave violations of human rights and international humani-
tarian law which have been observed even recently:

94. For these reasons,

THE Court,
(1) By fourteen votes to two,

Rejects the request for the indication of provisional measures sub-
mitted by the Democratic Republic of the Congo on 28 May 2002;
IN FAVOUR: President Guillaume; Vice-President Shi; Judges Ranjeva,
Herczegh, Fleischhauer, Koroma, Vereshchetin, Higgins, Parra-Aranguren,
Kooymans, Rezek, Al-Khasawneh, Buergenthal: Judge ad hoc Dugard;

AGAINST: Judge Elaraby; Judge ad hoc Mavungu;
(2) By fifteen votes to one,

Rejects the submissions by the Rwandese Republic seeking the removal

of the case from the Court’s List.

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Ranjeva,
Herczegh, Fleischhauer, Koroma, Vereshchetin, Higgins, Parra-Aranguren,
Kooijmans, Rezek, Al-Khasawneh, Buergenthal, Elaraby; Judge ad hoc
Mavungu;

AGAINST: Judge ad hoc Dugard.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this tenth day of July, two thousand and
two, in three copies, one of which will be placed in the archives of the

35
ARMED ACTIVITIES (ORDER 10 VII 02) 251

Court and the others transmitted to the Government of the Democratic
Republic of the Congo and the Government of the Rwandese Republic,
respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judges Koroma, HIGGINS, BUERGENTHAL and ELARABY append decla-
rations to the Order of the Court; Judges ad hoc DuGARD and MavunGu
append separate opinions to the Order of the Court.

(Initialled) G.G.
(Initialled) Ph.C.

36
